Citation Nr: 9927753	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his sister


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969 and from January 1970 to January 1974.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO) April 1995 rating decision which granted service 
connection for PTSD, assigning it a 30 percent rating from 
September 6, 1994 (the date of claim) to January 2, 1995, a 
temporary total rating (due to hospitalization in excess of 
21 days for PTSD) from January 3 to March 31, 1995, and a 10 
percent evaluation became effective thereafter.  By January 
1997 determination, the evaluation of the service-connected 
PTSD was increased to 30 percent effective April 1, 1995 and, 
by determination in July 1997, the evaluation thereof was 
increased to 50 percent (effective from November 1996).  In 
view of AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim 
remains in controversy where less than the maximum available 
benefit is awarded.

The Board observes that the veteran noted disagreement with 
the initial rating assigned his PTSD in April 1995 and 
perfected his appeal as to the issue (but he did not express 
disagreement with the effective date of the award of service 
connection for the disorder).  Thus, propriety of the rating 
from effective date of the award through to final resolution 
of the issue is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
nightmares, flashbacks, increased startle response, social 
isolation, unanticipated, unpredictable and unprovoked 
outbursts of anger and irritability, including toward his 
closest relatives, depression, anxiety, and inability to get 
along with people; it has rendered him unable to obtain or 
retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the 
veteran's PTSD have been met, effective from the date of the 
award of service connection therefor.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 50 percent for his service-
connected PTSD is well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as it stems from the rating initially 
assigned by the RO at the time of the April 1995 grant of 
service connection for the disorder.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Once determined that a claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claim; thus, the duty to assist has been 
satisfied in this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 125.  

On the other hand, where entitlement to compensation has 
already been established, a veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1998); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted above, service connection for PTSD was initially 
granted by the RO in April 1995; a 30 percent evaluation was 
assigned for the period September 6, 1994 (the date of the 
veteran's claim) to January 2, 1995, temporary total rating 
based on hospitalization due to service-connected PTSD was 
assigned from January 3 to March 31, 1995, and a 10 percent 
evaluation became effective thereafter.  That decision was 
based on the veteran's service and post service records 
showing that his PTSD had its onset as a result of stressful 
events to which he was exposed in combat in Vietnam (he was 
awarded, among other decorations, the Purple Heart Medal and 
the Combat Infantryman Badge).  

VA medical records in September 1994 reveal that the veteran 
was evaluated due to symptoms of nightmares and inability to 
hold a job.  On examination, possible PTSD was diagnosed.

VA hospitalization records from January to March 1995 reveal 
inpatient treatment associated with symptoms of sleep 
disturbance and insomnia, nightmares, anxiety, depression, 
outbursts of anger, and difficulty getting along with people 
and relating to family members.  At hospital admission, the 
veteran indicated that he was separated from his spouse and 
that he was unemployed.  During hospitalization, PTSD was 
diagnosed.

In May 1995 letters, the veteran's spouse, mother, son, and 
sister indicated that he experienced frequent symptoms of 
nightmares and screamed in sleep, unprovoked outbursts of 
anger and violence (including toward his spouse), 
suspiciousness of others, depression, and inability to hold 
steady employment.  

On VA psychiatric examination in April 1996, the veteran 
indicated that he was unable to hold a job involving contact 
with other people, noting that he was able to maintain 
employment in the past because of his employer's flexibility 
and understanding of his disability and pertinent symptoms.  
He indicated that he was in his third marriage and had 4 
children; reportedly, he lived with his spouse off and on for 
21 years, suggesting that the difficulties which they 
experienced were due to his rage.  He indicated that he did 
not sleep well, that he was bothered by loud and unexpected 
noises, and that he did not like crowds and feared that 
people watched him; he indicated that he attended church 
regularly but when he did, he always had to sit in the back 
because he could not stand having anybody sit behind him.  
Reportedly, he experienced sudden and unprovoked outbursts of 
anger and violence (including toward his relatives), 
difficulty sleeping, nightmares, talking and screaming in his 
sleep, recurrent and intrusive recollections, depression, 
flashbacks (occurring as often as several times per week), 
loss of interest in pleasurable things and activities, 
concentration impairment, hypervigilance, social isolation, 
and exaggerated startle response.  On examination, he was 
anxious but maintained good eye-contact; there was no 
evidence of delusions, illusions, or hallucinations, and his 
thought-processes did not reveal evidence of a though-
disorder or organicity.  Chronic, moderate PTSD was diagnosed 
and Global Assessment of Functioning (GAF) score 60 was 
assigned (suggestive of moderate difficulty with social and 
occupational functioning).  

VA hospitalization records from August to October 1996 reveal 
treatment associated with the veteran's PTSD as manifested by 
symptoms of sleep disturbance, nightmares, depression, 
anxiety, feelings of guilt, outbursts of anger and 
irritability, social isolation, and intrusive memories from 
Vietnam, all of which reportedly intensified in the recent 
months.  On hospital discharge, it was indicated that the 
severity of his symptomatology improved, but none of the 
symptoms were shown to have resolved.

By RO rating decision in January 1997, the rating of the 
veteran's service-connected PTSD was increased from 10 to 30 
percent, effective April 1, 1995, and a temporary total 
rating was assigned for the period August 7 to November 1, 
1996, based on VA hospitalization in excess of 21 days due to 
service-connected PTSD.  

On VA psychiatric examination in May 1997, the veteran 
indicated that he experienced multiple episodes of 
depression, anxiety, feeling of guilt, outbursts of anger and 
irritability, social isolation, intrusive thoughts and 
memories of Vietnam, and sleep disturbance, all which were 
noted to have become more pronounced in the recent past.  He 
indicated that he became angry and nervous "much faster," 
lost focus in a conversation and had difficulty 
concentrating, and experienced auditory hallucinations.  On 
examination, his short- and long-term memory was intact, 
there was no evidence of ritualistic or obsessive behavior or 
panic attacks, and his speech was basically normal (but was 
mildly slowed).  Reportedly, he worked temporary, odd jobs 
and experienced some anxiety in an employment setting.  
Chronic, moderately severe PTSD was diagnosed, and GAF score 
45 was assigned (consistent with evidence of serious 
impairment in social and occupational functioning, inability 
to maintain gainful employment on regular basis, and 
inability to sustain long-term employment and being 
consistently productive).  The examiner indicated that the 
veteran demonstrated occupational and social impairment; the 
main reason for his inability to work was associated with his 
problems in relating to authority figures and a dislike of 
being confined; he demonstrated disturbance of motivation and 
dysthymic and irritable mood which affected his ability to 
maintain effective work and social relationships.  The 
veteran indicated that he would like to work if he were able 
to find the right position.

Based on the above evidence, the rating of the veteran's 
service-connected PTSD was increased from 30 to 50 percent, 
effective November 1, 1996, by RO rating decision in July 
1997.

VA treatment records from May to July 1999 reveal that the 
veteran was hospitalized from May to June of that year due to 
his PTSD, as manifested by symptoms of depression and 
dysthymia, inertia, low self-esteem, several years history of 
decreased hedonic capacity, and "partial symptoms" 
associated with a panic disorder.  During hospitalization, he 
participated fully in the treatment program and interacted 
appropriately with his peers and the staff, but it was 
indicated that his PTSD symptoms were considered to be 
chronic and severe in nature.  On hospital discharge, chronic 
PTSD, panic disorder with mild agoraphobia, and dysthymia 
were diagnosed, and GAF score 45 was assigned.  On follow-up 
examination in July 1999, it was indicated that he continued 
to experience and exhibit PTSD symptoms which were considered 
to be chronic and severe in nature.

At a July 1999 Travel Board hearing, the veteran testified 
that he was unable to maintain steady employment as he could 
not get along with supervisors and bosses, that he was unable 
to get along even with family members because of his short 
temper and outbursts of anger and irritability, and that he 
preferred to live in isolation from other people.  He 
indicated that he experienced symptoms of concentration 
deficit, memory impairment, frequent feeling of depression, 
anxiety and panic attacks, hypervigilance, increased startle 
response, difficulty sleeping (noting that he was able to 
sleep only with the television and lights turned on), 
flashbacks from Vietnam, nightmares, survival guilt, and 
outbursts of unprovoked anger and violence.  He testified 
that he was hospitalized due to his PTSD on three occasions 
since 1994 and, for a period of time following each 
hospitalization, his symptoms improved temporarily.  He 
indicated that he had many jobs since service and was never 
able to hold a position for an extended period of time 
because of inability to deal with his supervisors, co-
workers, and others were not able to get along with him.  
Reportedly, he was last employed about 6 months prior to the 
hearing, having worked "around the horses."  He testified 
that he was separated from his third spouse and had 4 
children with whom he did not get along well (feeling that he 
did not take good care of them).  He indicated that he was 
isolated in the community and did not participate in social 
activities, did not visit any people, did not go shopping 
(noting that he went to Wal-Mart twice in the past several 
months, each time late at night so that few people would be 
there), and that he had not been to church in the past 9 
months; he indicated that he enjoyed fishing because he did 
not have to be around people; he also liked to ride horses.  

At the July 1999 hearing, the veteran's son testified that 
his father had nightmares and at times screamed for help in 
his sleep, and that he became angry and abusive, without 
realizing it, if someone would "sneak up" on him while he 
was asleep.

In July 1999, the veteran's sister testified that he often 
displayed outbursts of unexpected and unprovoked anger and 
was mean to people, including his relatives, that he was 
unable to establish and maintain long-lasting relationships 
with people because of his unpredictable and erratic 
behavior, that he was unable to keep a long-term job as he 
was unable to complete tasks, and that he often "wandered 
off" whenever they went to town.

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (now codified at 
38 C.F.R. § 4.130, Code 9411 (1998)), and a 50 percent 
evaluation is assigned, consistent with evidence showing 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships, and because of 
the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to prompt 
considerable industrial impairment.  

A 70 percent evaluation is warranted under criteria in effect 
prior to November 7, 1996, when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) upheld an 
interpretation that the criteria in Diagnostic Code 9411 for 
a 100 percent disability rating "are each independent 
bases" for granting a 100 percent rating.  Based on the 
foregoing evidence, the Board finds that the evidence 
supports a 100 percent rating for the veteran's service-
connected PTSD under the "old" Diagnostic Code 9411, from 
the effective date of the award of service connection for 
that disorder.  The entire body of pertinent evidence, as 
discussed above, shows that psychoneurotic symptoms 
associated with his PTSD have rendered him unable to obtain 
or retain employment; his life is marked by depression and 
anxiety, nightmares, flashbacks, inability to engage in 
social interaction with people, and unprovoked and irrational 
outbursts of anger, irritability and violence; he is 
virtually isolated in the community, only rarely leaves his 
home, and only likes to fish and ride horses (which 
activities do not require any meaningful contact or 
interaction with others).  The evidence indicates that he is 
separated from his 3rd spouse and is unable to establish or 
maintain long-lasting intimate relationships; he has 4 
children but only the youngest son lives with him.  His 
closest relatives (the youngest son and sister) appear to be 
able to maintain ongoing relationship with him only thanks to 
their understanding of his disability and their patience with 
him.

Overall, the disability associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
consistent with a 100 percent rating under Diagnostic Code 
9411, in effect prior to November 7, 1996, as it is clear 
that the severity of his psychoneurotic symptoms has rendered 
him unable to obtain or retain employment.  The evidence 
demonstrates that he was hospitalized 3 times for lengthy 
periods of time due to PTSD since that disorder was initially 
diagnosed in 1994.  Although his overall condition appears to 
stabilize in response to periodic, intensive inpatient 
treatment (periods of time which were characterized by the 
veteran as providing him with temporary improvement), he 
appears to continue to exhibit symptoms of unprovoked, 
sudden, and uncontrollable anger and irritability (including 
toward his sister and son); he becomes more and more isolated 
in the community and his social activities appear to be 
limited to fishing and riding horses (which do not require 
extensive contact with other people), and he is unable to get 
along with people in authority positions.  

The Board notes that although there was no evidence of 
unusual or extreme behavior or symptoms at the time of VA 
psychiatric examinations in April 1996 and May 1997, such 
examinations were performed within a short period of time 
after his hospital discharge (and, as noted above, the 
veteran himself indicated that his condition tends to improve 
for some time after each period of hospitalization); as 
indicated during hospitalization from August to October 1996, 
the severity of his symptoms improved but none resolved; 
during hospitalization from May to June 1999, his symptoms 
were considered chronic and severe in nature.  Thus, it 
appears that extensive inpatient treatment provides him with 
only temporary relief; such conclusion is further supported 
by a VA examiner's opinion in May 1997, indicating that the 
veteran was unable to maintain steady employment.  A GAF 
score of 45, assigned in May 1997 and during hospitalization 
from May to June 1999, also tends to lend support to his 
claim.

In view of the determination by the Board that a 100 percent 
evaluation is warranted for the veteran's PTSD under the 
criteria for rating mental disorders, in effect prior to 
November 7, 1996, the Board need not explore the propriety of 
rating him under the criteria effective on and after November 
7, 1996.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (the version most favorable to the veteran applies 
where a change of applicable law or regulation occurs after a 
claim is filed, but before a final decision is rendered).



	(CONTINUED ON NEXT PAGE)




ORDER

A 100 percent schedular rating for PTSD is granted, effective 
from the date of the award of service connection for the 
disorder, subject to the law and regulations governing the 
payment of monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

